Citation Nr: 0024537	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected shell fragment wound, left leg (Muscle 
Group XI), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected varicose veins, left leg, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Newark, New 
Jersey.  In a September 1995 decision, the RO denied a claim 
by the veteran seeking entitlement to a compensable 
disability rating for service-connected varicose veins of the 
left leg.  In a June 1998 decision, the RO granted that 
claim, assigning a 20 percent disability rating for his 
varicose veins.  At that time, it also denied a claim by the 
veteran seeking entitlement to an increased disability rating 
for a service-connected shell fragment wound, left leg, rated 
as 10 percent disabling.

In its September 1995 decision, the RO also denied a claim 
for entitlement to service connection for bilateral hearing 
loss, which the veteran appealed.  However, that claim was 
later granted by the RO in its June 1998 decision.  As such, 
that issue is not before the Board.

It is worth noting that, in a July 1999 rating decision, the 
RO granted a claim by the veteran seeking entitlement to a 
total disability rating based on individual unemployability.


REMAND

Initially, the Board finds the current claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  
The claim is well grounded because the veteran is service-
connected for varicose veins of the left leg and a shell 
fragment wound of the left leg, and has asserted that his 
disabilities are currently worse than rated.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (stating that, 
where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, this duty necessitates 
a remand for an updated VA medical examination.  The Court of 
Appeals for Veterans Claims has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  When the medical evidence 
is inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board recognizes that this case was previously remanded 
by the Board in April 1997 for the specific purpose of 
scheduling the veteran for VA examination of his varicose 
vein and shell fragment wound disabilities.  While those 
examinations were conducted, in both October 1997 and 
February 1999, they are inadequate for rating purposes.  
Neither examination report sufficiently addresses the rating 
criteria for varicose veins, 38 C.F.R. § 4.104, Diagnostic 
Code 7120  (1999), and muscle injuries.  38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5311  (1999).  This is especially 
true since the VA rating criteria for both varicose veins and 
muscle disabilities were amended during the pendency of this 
appeal.  See 38 C.F.R. §§ 4.55, 4.56, 4.73, 4.104  (1997).

Rating varicose veins under the amended criteria requires 
clinical analysis of the presence and severity of any edema, 
stasis pigmentation, eczema, subcutaneous induration, 
ulceration, and pain.  38 C.F.R. § 4.104, Diagnostic Code 
7120  (1999).  Because the old varicose vein criteria are 
still pertinent in this appeal, clinical analysis must also 
address symptoms of cramping, involvement of the deep 
circulation, marked distortion and sacculation, and 
measurement of the diameter of the veins.  38 C.F.R. § 4.104, 
Diagnostic Code 7120  (1997).

Rating muscle injuries requires a determination as to the 
presence and severity of fatigue, fatigue-pain, loss of 
power, weakness, impairment in coordination, uncertainty of 
movement, scarring, muscle atrophy, fascia defect, and loss 
of muscle substance.  38 C.F.R. §§ 4.55, 4.56(c), (d)  
(1999).  The prior VA examination reports do not adequately 
address these rating criteria.  See 38 C.F.R. § 4.1  (1999) 
(stating that the rating of service-connected disabilities 
must be based on "accurate and fully descriptive medical 
examinations").

In light of the above, another remand is necessary.  
Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for VA varicose vein and muscle 
examinations in regard to his left leg.  
The claims folder must be reviewed by the 
examiners in conjunction with the 
examinations.  If the veteran fails to 
report for the examinations, this fact 
should be documented in the claims 
folder.  All necessary tests should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the report.  The examiners 
are requested to review the medical 
evidence in the claims file and, then, to 
examine the veteran's left leg in order 
to ascertain the nature and severity of 
his varicose vein and muscle 
disabilities.  The symptoms of each 
disability must be distinguished so that 
rating each disability separately is 
possible.

The varicose vein examiner should assess 
the severity of the veteran's varicose 
veins of the left leg, determining the 
presence and severity of:  (1) edema; (2) 
stasis pigmentation; (3) eczema; (4) 
subcutaneous induration; (5) ulceration; 
(6) pain; (7) symptoms of cramping; (8) 
involvement of the deep circulation (as 
demonstrated by Trendelenburg's and 
Perthe's tests); (9) marked distortion 
and sacculation; and/or (10) the size (in 
diameter) of the veins, as per 38 C.F.R. 
§ 4.104, Diagnostic Code 7120  (1997), as 
amended by 38 C.F.R. § 4.104, Diagnostic 
Code 7120  (1999).

The muscle examiner is to assess the 
presence and severity of:  (1) fatigue; 
(2) fatigue-pain; (3) loss of power; (4) 
weakness; (5) impairment in coordination; 
(6) uncertainty of movement; (7) 
scarring; (8) muscle atrophy; (9) fascia 
defect; and/or (10) loss of muscle 
substance, as per 38 C.F.R. § 4.55, 4.56, 
4.73, Diagnostic Code 5311  (1999).

The reasoning that forms the basis of the 
above analyses should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

2.  Thereafter, the RO should review the 
veteran's claim for increased ratings for 
left leg varicose veins and for left leg 
shell fragment wound residuals.  If the 
RO's decision remains unfavorable in any 
way, or represents a grant of less-than-
complete benefits, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.

The veteran and his representative should be afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  No action is required of the 
veteran until he receives further notice.
The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


